PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/300,410
Filing Date: 9 Nov 2018
Appellant(s): JABER et al.



__________________
Robert M. Amici
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/23/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/29/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant amended claim 1, at lines 4-9, to recite all of the limitations of claim 17; two connector portions (line 4), body portion defining a fluid flow path between the two .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 17-18 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breusch US 2004/0245169 in view of Ashelin et al. US 4,154,827, Sassa et al. US 5,229,200, Koch et al. US 4,999,108, Rickle et al. US 2003/0057146 and applicant’s admission of prior art (aapa).

Claims 1, 17-18 and 25, Breusch teaches a filter device comprising: a filter cartridge comprising: a polymeric support tube (12, paragraph 26) having a cylindrical sidewall, the support tube includes a pair of end caps (38, 40) positioned on ends of the cylindrical sidewall, and a pleated filter assembly wrapped about the cylindrical sidewall and positioned between the pair of end caps, the filter assembly comprising a pleated filter comprising a porous plastic filter membrane (22), and a pleated supporting net (30, 
	Ashelin teaches a filter device comprising: a filter cartridge comprising a polymeric support tube (23) with a cylindrical sidewall, and polymeric end caps (27, 29) positioned on ends of the cylindrical sidewall, a pleated filter assembly wrapped about the cylindrical sidewall and positioned between the end caps and a polymeric exterior cylindrical sidewall (25) positioned between the pair of polymeric end caps and surrounding the pleated filter assembly and the polymeric support tube, the pleated filter assembly comprising: a pleated filter comprising a porous fluoropolymer filter membrane (21), and a pleated supporting net (17, 19) positioned surface to surface against the pleated filter on the inflow and outflow sides of the filter membrane, the supporting net including a weave of fluoropolymer threads, the end caps the support tube being made of a non-conductive fluoropolymer (fig. 1-6, col. 4, line 20 – col. 5, line 16). It would have been obvious to one of ordinary skill in the art to use a fluoropolymer as the plastic material in the support fabric of Breusch as well as for the support tube, exterior sidewall and the end caps as fluoropolymers are well known to be usable at high temperatures and are chemically and physically resistant (col. 1, lines 50-60). Ashelin does not teach a conductive fluoropolymer thread.

	One of ordinary skill in the art would readily recognize that in order for a filter cartridge to actually function as intended, namely to filter a fluid, it would necessarily be placed within an interior of a body portion/housing having an outer surface. Additionally, the use of a non-conductive fluoropolymer housing is a known technique as demonstrated by aapa (fig. 1 and paragraph 16 of the printed publication of the instant application). The use of a body portion having two connector portions, i.e. an inlet and outlet, is a common feature in the filter art, as would be readily recognized by one of ordinary skill in the art to form a fluid flow path for fluid to be filtered to enter the body, pass through the filter and then exit the body for use in a further process downstream. Rickle discloses such a body with connector portions (16, 22 or 34, fig. 5).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Koch teaches a filter device comprising a filter cartridge comprising: a filter assembly comprising: a polymeric end cap (4), a filter membrane (2, 3) and a supporting net (1) directly adjacent to the filter membrane and comprising a conductive material, the end cap includes a conductor portion (13, 10) conductively connected to 
	Rickle teaches a body portion (12, 32)’ having an outer surface and interior, the body portion comprising a non-conductive plastic and a filter cartridge (104) in the interior of the body portion, the filter cartridge comprising a support tube (52) with a cylindrical sidewall and a pair of end caps (56, 106) on the ends of the support tube and a filter assembly wrapped about the cylindrical sidewall and positioned between the pair of end caps, the filter assembly comprising a pleated filter membrane, wherein one of the pair of end caps includes a conductor portion (64) connected to the filter membrane and forming a conductive pathway from the filter membrane to an exterior of the end cap, the body portion comprises an outer conductor portion (86) extending across the body portion and exposed at the outer surface and further comprising an interior conductor portion (70) extending inwardly from the outer conductor portion to form an electrical contact with the conductive portion of the end cap, and the body portion further comprises a conductive attachment feature (92) capable of connecting to a grounding strap, the conductive attachment feature conductively connecting with the outer conductive portion (fig. 5). It would have been obvious to one of ordinary skill in the art to use the body configuration of Rickle as it allows for electrical charges 
AAPA teaches cylindrical tubing (116) comprising a body portion and connector portions (the pipe ends) which comprise an outer conductor portion (132) that extends from one connector portion across the body portion to another connector portion, each connector portion capable of receiving a tubing end at an intake and outtake portion of the body having a conductive portion and conductively connecting the outer conductor portion to the conductive portion of the tubing end (fig. 1). It is a known technique in the art to provide a conductor portion to the outside of a body to conduct electrical current along the length of the body and therefore the recitation of the outer conductor portion extending between the two connector portions is merely the application of a known technique in a predictable fashion with predictable results. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 2, Breusch further teaches the supporting net includes warp threads from the non-conductive plastic threads and the weft threads include the conductive weft thread and thus, in view of Ashelin and Sassa would provide the warp threads as non-conductive fluoropolymer and the weft threads would include the conductive fluoropolymer (fig. 1, 2, paragraph 24-27).
	Claim 4, Ashelin further teaches the non-conductive fluoropolymer threads are PFA filaments (col. 4, lines 20-42, col. 9, lines 32-44). Ashelin does not specifically 
	Claim 5, Ashelin further teaches polymeric fibers having an inner portion of a conductive material and an exterior portion of a non-conductive material is common in textile materials to impart a degree of conductivity (col. 2, lines 45-61) and Sassa teaches that PFA is a desirable in that it is the most inert and withstands the highest temperature while being melt processable (col. 4, lines 39-42). The recited conductive thread is therefore merely the application of known options established in the prior art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 6, Ashelin further teaches the polymeric cylindrical sidewall and the polymeric exterior cylindrical sidewall include a plurality of apertures (33) and one of the pair of end caps includes an aperture (42) in fluid communication with an interior region of the support tube (fig. 1-3).

	Claim 22, AAPA further teaches the body portion is made of PFA and that the conductive polymer is a carbon loaded polymer but does not specifically teach PFA (paragraph 16). The use of PFA for polymer would have been obvious to one of ordinary skill in the art as AAPA discloses the body portion and the conductive polymer being coextruded and thus the use of the same polymer for the body and the conductive strip would provide better adhesion of the two portions, the conductive portion and the body portion, to one another and would aid in the coextruding process as the properties of the two portions would be similar if not the same.
Claims 23-24, AAPA teaches the outer conductor forms a certain percentage of the outer surface of the body portion but does not disclose the particular ranges. The recited ranges are merely a recitation of the relative dimension of the conductive portion in relation to the rest of the body portion. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The claimed ranges of .

(2) Response to Argument

112(d) Rejection:
	Appellant failed to respond to the rejection of claim 17 under 112(d) as failing to further limit the subject matter of claim 1. Therefore, the rejection should be summarily affirmed.

103 Rejection:
	Appellant argues that there is no disclosure in the prior art and thus no combination of the cited references can result in the recited filter device comprising the specific arrangement and conductive features to form a continuous conductive path from a fluoropolymer filter membrane through a filter body comprising a non-conductive fluoropolymer. To support this statement appellant offers three combination of features that the prior art does not suggest.
Appellant states the cited references do not suggest:
I) a filter device comprising a polymeric body portion, at least two polymeric connector portions including intake and outtake portions.



Appellant states the cited references do not suggest:
	II) A filter cartridge comprising a polymeric support tube, polymeric end caps, a pleated filter assembly and a polymeric exterior cylindrical sidewall between the end caps and surrounding the pleated filter assembly.

	The prior art to Breusch teaches the recited filter cartridge with a polymeric support tube (12) including polymeric end caps (38, 40) a pleated filter assembly between the end cap as detailed in the rejection above. The prior art to Ashelin teaches a polymeric exterior cylindrical sidewall (25) positioned between a pair of polymeric end 

Appellant states the cited references do not suggest:
	III) A pleated filter assembly comprising a pleated filter that includes a porous fluoropolymer filter membrane and a pleated support net positioned surface to surface against the pleated filter.

	The prior art to Breusch teaches a pleated porous polymeric filter membrane and a pleated support net (30, 36) positioned surface to surface against the pleated filter as detailed in the rejection above. The prior art to Ashelin teaches the use of fluoropolymer for a pleated filter membrane and the use of such material would have been obvious to one of ordinary skill in the art as detailed in the rejection above.

Therefore all of the features appellant states are not suggested by the prior art are in fact taught by the prior art and one of ordinary skill in the art would be motivated to combine the structures as claimed for the reasons stated in the rejection above. In answer to appellant argument that no combination of the references can result in a filter device with polymeric components and having the conductive features to form a continuous conductive path from a fluoropolymer filter membrane through a filter body comprising a non-conductive fluoropolymer the examiner offers the following. The prior art to Breusch teaches a polymeric filter cartridge comprising polymeric end caps, a  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.